United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Beckley, WV, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-2231
Issued: May 14, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 8, 2009 appellant filed a timely appeal from the March 12 and August 20,
2009 decisions of the Office of Workers’ Compensation Programs that denied her claim for a
schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant established that she sustained impairment to a scheduled
member due to her accepted lumbosacral strain.
FACTUAL HISTORY
On May 15, 2001 appellant, then a 48-year-old medical technician, sustained an
employment-related lumbosacral strain when she prevented a patient’s fall. A May 18, 2001
x-ray of the lumbosacral spine demonstrated degenerative changes in the facet joint between
L4-5 and L5-S1. March 21, 2002 electromyographic (EMG) and nerve conduction studies

(NCS) of the lower extremities and lumbar musculative were within normal limits. Appellant
returned to limited duty for four hours daily on October 1, 2001 and to full eight-hour duty on
December 7, 2001. She filed a recurrence claim on September 5, 2002. Appellant returned to a
full-time modified clerical position on March 19, 2003. In decisions dated from April 17, 2003
to March 7, 2007, the Office denied appellant’s recurrence claim.1
On February 1, 2009 she submitted a schedule award claim and, by letter dated
February 9, 2009, the Office informed her that she should provide a physician’s assessment,
based on loss of function of the lower extremities, in accordance with the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (hereinafter
A.M.A., Guides).2 She was provided a form letter to give her physician for a lower extremity
impairment evaluation and given 30 days to respond.
A January 21, 2007 magnetic resonance imaging (MRI) scan of the lumbar spine
demonstrated mild encroachment on the neural foramina at L3-4, concentric bulging of the L4-5
disc with possible nerve root impingement and mild concentric bulging at L5-S1 with possible
nerve root impingement, and a December 10, 2008 MRI scan report noted no interval change.3
By decision dated March 12, 2009, the Office denied appellant’s claim for a schedule
award, finding that she had not provided the requested medical evidence.
On March 18, 2009 appellant, through her attorney, requested a hearing and submitted a
March 2, 2009 report from Dr. Robert P. Kropac, an attending orthopedic surgeon. He noted the
history of injury and medical treatment and listed her complaints of low back pain. Physical
examination demonstrated tenderness from L2 to S1 with limited range of motion of the
lumbosacral spine and decreased sensation to light touch over the entire lateral aspect of the left
lower extremity from the trochanteric eminence to the lateral aspect of the left foot, not in a
dermatomal pattern, normal strength and no atrophy. Range of motion of all joints of the lower
extremities was full. Dr. Kropac diagnosed chronic lumbosacral musculoligamentous strain
secondary to the May 15, 2001 injury with subjective complaints, clinical findings and MRI scan
findings consistent with the diagnosis. He advised that appellant had reached maximum medical
improvement and had residuals of the employment injury. Dr. Kropac provided an impairment
evaluation, using Chapter 17 (The Spine and Pelvis), of the sixth edition of the A.M.A., Guides,
concluding that, based on Table 17-6, Table 17-7 and Table 17-9, appellant had a two percent
whole person impairment.4
1

In the most recent decision, dated March 7, 2007, the Office denied appellant’s January 23, 2007 request for
reconsideration of a January 25, 2005 decision on the grounds that she failed to establish clear evidence of error.
Appellant did not file an appeal with the Board of the March 7, 2007 decision.
2

A.M.A., Guides (6th ed. 2009).

3

Appellant also submitted MRI scan reports dated August 2, 2001 and February 20, 2003 and a November 19,
2001 lumbar myelogram and computerized tomography report that showed similar findings.
4

Dr. Kropac submitted reports dated from December 5, 2002 to December 1, 2008 describing appellant’s
complaints of back pain, provided physical examination findings, and diagnosed lumbosacral musculoligamentous
strain.

2

At the June 24, 2009 hearing, counsel inquired as to what conditions had been accepted
and requested that Dr. Kropac’s impairment evaluation be forwarded to an Office medical
adviser. Appellant testified that her medical condition had deteriorated. In a June 25, 2009
report, Dr. Kropac noted appellant’s complaint of persistent back pain, radiating to both
extremities with numbness and tingling. Physical examination findings included decreased
sensation in the great toe to light touch and diminished lumbosacral spine range of motion.
By decision dated August 20, 2009, an Office hearing representative found the medical
evidence insufficient to establish permanent impairment and affirmed the March 12, 2009
decision. She noted that strains were not typically considered permanent and that no impairment
of a scheduled member was described.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act,5 and its
implementing federal regulations,6 set forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss, or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
loss shall be determined. For consistent results and to ensure equal justice under the law for all
claimants, the Office has adopted the A.M.A., Guides as the uniform standard applicable to all
claimants.7 For decisions from February 1, 2001 through April 30, 2009, the fifth edition of the
A.M.A., Guides was used to calculate schedule awards.8 For decisions issued after May 1, 2009,
the sixth edition will be used.9
Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, a schedule award is not payable under the Act for injury to the spine.10 In
1960, amendments to the Act modified the schedule award provisions to provide for an award for
permanent impairment to a member of the body covered by the schedule regardless of whether
the cause of the impairment originated in a scheduled or nonscheduled member. Therefore, a
claimant may be entitled to a schedule award for permanent impairment to an extremity even
though the cause of the impairment originates in the spine.11 In determining the amount of the
schedule award for a member of the body that sustained an employment-related impairment,

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id. at § 10.404(a).

8

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

9

FECA Bulletin No. 09-03 (issued March 15, 2009); see also Federal (FECA) Procedure Manual, Part 3 -Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010).
10

Pamela J. Darling, 49 ECAB 286 (1998).

11

Thomas J. Engelhart, 50 ECAB 319 (1999).

3

preexisting impairments are to be included in the evaluation of permanent impairment.12 The
Act does not authorize schedule awards for permanent impairment of the whole person.13
Office procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to the Office medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the Office medical
adviser providing rationale for the percentage of impairment specified.14
ANALYSIS
The Board finds this case is not in posture for decision. Dr. Kropac’s March 2, 2009
report included an impairment rating of appellant’s lumbar spine, but as noted, a schedule award
is not payable under the Act for injury to the spine.15 He rated a whole person impairment but
the Act does not authorize schedule awards for permanent impairment of the whole person.16
Dr. Kropac provided physical examination findings including decreased sensation to light touch
over the entire lateral aspect of the left lower extremity. In a June 25, 2009 report, he noted
decreased sensation in the great toe. A claimant may be entitled to a schedule award for
permanent impairment to an extremity even though the cause of the impairment originated in the
spine.17
In this case, the hearing representative made a medical determination as to the injury
appellant sustained not causing or contributing to any permanent impairment without the benefit
of medical advise or review by an Office medical adviser. Office procedures provide that, after
obtaining all necessary medical evidence, the file should be routed to the Office medical adviser
for an opinion concerning the nature and percentage of any impairment in accordance with the
A.M.A., Guides.18 In this case, none of the medical evidence was forwarded to an Office
medical adviser for review. For these reasons, the March 12 and August 20, 2009 decisions will
be set aside and the case remanded to the Office for review of the medical record by an Office
medical adviser. Following such development as the Office deems necessary, it shall issue an
appropriate merit decision.

12

B.P., 60 ECAB ____ (Docket No. 08-1457, issued February 2, 2009).

13

D.J., 59 ECAB ____ (Docket No. 08-725, issued July 9, 2008).

14

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).
15

Pamela J. Darling, supra note 10.

16

D.J., supra note 13.

17

Thomas J. Engelhart, supra note 11.

18

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).

4

CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the August 20 and March 12, 2009 decisions of the
Office of Workers’ Compensation Programs be set aside. The case is remanded to the Office for
proceedings consistent with this decision of the Board.
Issued: May 14, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

